Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-3 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okumura (US 2015/0176978).
Regarding claim 1, Okumura discloses a distance measuring camera (2000), comprising;
a light beam irradiation unit (2020) for irradiating a light beam with respect to a subject ([0072], a laser beam is irradiated toward a subject 3000);
an imaging unit (2060) for photographing the subject to which the light beam is irradiated to obtain an image ([0081], the object is irradiated); and
a distance calculating part (2100) for calculating a distance to the subject based on a size of the light beam on the subject contained in the image obtained by the imaging unit (FIG. 3, [0063], the distance to object is determined based on the beam diameter).
Regarding claim 2, Okumura discloses an association information storage part for storing association information for associating the size of the light beam on the subject contained in the image with the distance to the subject to which the light beam is irradiated ([0071], the diameter-distance pair data is stored),
wherein the distance calculating part calculates the distance to the subject based on the size of the light beam on the subject contained in the image and the association information stored in the association information storage part ([0071], the distance to the object is determined based on the spot diameter and the diameter-distance data).
Regarding claim 3, Okumura discloses wherein the light beam irradiated with respect to the subject from the light beam irradiating unit is a collimated light beam ([0059], a collimated laser beam).
Regarding claim 8, Okumura discloses wherein the light beam irradiating unit is configured to irradiate a plurality of light beams with respect to the subject ([0058], the subject is irradiated with a plurality of laser beam lights).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4- 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okumura (US 2015/0176978) in view of Shibata et al. (Shibata) (US 2015/0022806).
Regarding claims 4 and 5, Okumura discloses the distance measuring camera as claimed in claim 3 (see claim 3 above) and wherein the light beam irradiation unit includes: a light source (2020) for irradiating a single light beam ([0072], a laser beam is irradiated toward a subject 3000).
Okumura is silent about a light beam diffusing part configured to receive the single light beam irradiated from the light source and emit a diffusing light beam, and a light distribution angle changing part configured to change a light distribution angle of the diffusing light beam emitted from the light beam diffusing part and emit the light beam that diffuses or converges with the light distribution angle which is different from the light converging angle of the imaging optical system of the imaging unit or the collimated light beam; and wherein the light beam diffusing part is a first diffraction grating configured to convert the single light beam into the diffusing light beam, and the light distribution angle changing part is a second diffraction grating configured to change the light distribution angle of the diffusing light beam and emit the light beam that diffuses or converges with the light distribution angle which is different from the light converging angle of the imaging optical system of the imaging unit or a collimating lens configured to emit the collimated light beam.
Shibata from the same or similar field of endeavor discloses a light beam diffusing part (27) configured to receive the single light beam (19) irradiated from the light source (1100) and emit a diffusing light beam (FIG. 4, [0062], diffusion grating 27), and a light distribution angle changing part (25,26) configured to change a light distribution angle of the diffusing light beam emitted from the light beam diffusing part ([0046], [0053], the diffraction grating 25, 26 is able to change the angle of the emitted light beam) and emit the light beam that diffuses with the light distribution angle which is different from the light converging angle of the imaging optical system of the imaging unit (FIGs. 1 and 4, the angle of light emitted from the diffraction grating 25,26 is different from the angle of light entering the imaging unit (1200)); and wherein the light beam diffusing part is a first diffraction grating (27) configured to convert the single light beam into the diffusing light beam ([0062], diffusion grating 27), and the light distribution angle changing part is a second diffraction grating (25,26) configured to change the light distribution angle of the diffusing light beam ([0046], [0053], the diffraction grating 25, 26 is able to change the angle of the emitted light beam) and emit the light beam that diffuses or converges with the light distribution angle which is different from the light converging angle of the imaging optical system of the imaging unit (FIGs. 1 and 4, the angle of light emitted from the diffraction grating 25,26 is different from the angle of light entering the imaging unit (1200)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Shibata into the teachings of Okumura for controlling the spread and direction of the emitted light.
Regarding claim 6, Okumura further discloses wherein the imaging unit (2060) and the light beam irradiation unit (2020) are arranged close to each other (FIGs. 1 and 23, the light source and the imager are arranged within camera housing 2000) so that an optical axis of the imaging optical system of the imaging unit and an optical axis of the light source of the light beam irradiation unit are parallel to each other (FIG. 1, the optical axes of the light source 2020 and the imager 2060 are parallel).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okumura (US 2015/0176978) in view of Inbar et al. (Inbar) (US 2006/0250497).
Regarding claim 7, Okumura discloses the distance measuring camera as claimed in claim 1 (see claim 1 above).
Okumura is silent about wherein the light beam is a near-infrared light beam.
Inbar from the same or similar field of endeavor discloses wherein the light beam is a near-infrared light beam ([0091], Near infrared laser source).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Shibata into the teachings of Inbar for ensuring high quality images even at long distances.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okumura (US 2015/0176978) in view of Wang (US 2017/0097417).
Regarding claim 9, Okumura discloses the distance measuring camera as claimed in claim 8 (see claim 8 above).
Okumura is silent about wherein the plurality of light beams are irradiated so as to form a concentric circle pattern or a grid pattern.
Wang from the same or similar field of endeavor discloses wherein the plurality of light beams are irradiated so as to form a grid pattern ([0009], a grid is projected).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Wang into the teachings of Okumura for detecting depth and surface data of the object.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A WILLIAMS whose telephone number is (571)270-7579. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFERY A WILLIAMS/            Primary Examiner, Art Unit 2488